OPINION
WOODLEY, Presiding Judge.
The offense is cattle theft; the punishment, 5 years, probated upon recommendation of the jury.
Appellant was represented by counsel of his choice and there is no question of in-digency raised or suggested.
No brief setting forth any ground of error of which appellant desires to complain on appeal was filed with the clerk of the *467trial court, as required by Art. 40.09(9) Vernon’s Ann.C.C.P., and an examination of the record transmitted to this court reflects no unassigned error which in the opinion of this court should be reviewed in the interest of justice. (Art. 40.09(13) V.A.C.C.P.)
The judgment is affirmed.